Exhibit 10.55
FORM OF
AMERICAN RAILCAR INDUSTRIES, INC.
2005 EQUITY INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
Name of SARs Holder:
Grant Date:
Total Number of SARs:
Exercise Price Per SAR:
SAR Term/Expiration Date:
     Pursuant to and in accordance with the American Railcar Industries, Inc.
2005 Equity Incentive Plan, as amended from time to time (the “Plan”), this
Stock Appreciation Rights Agreement (the “Award Agreement” or “Agreement”)
evidences the issuance to the person named above (the “SARs Holder”) by American
Railcar Industries, Inc. (the “Company”), effective as of the date set forth
above, of stock appreciation rights (the “SARs”). Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
1. Vesting Schedules.
     The percentage of the Total Number of SARs (as it may be adjusted from time
to time) shall vest on the respective dates if the SARs Holder is employed by
the Company on the date(s) indicated below:

                      # of Total     Vesting Date   SARs Vested   % of Total
Number of SARs Vested
 
            25 %
 
            50 %
 
            75 %
 
            100 %

     The vesting for your SARs is 50% time based, and 50% performance based. All
SARs shall have a seven-year term. Performance-based SARs will vest equally over
four years if the closing price of ARI’s common stock reaches the target price
set forth below for each year for 20 trading days during a 60 trading-day period
in the preceding calendar year. If ARI stock does not close at or above the
target price for 20 trading days during a 60 trading-day period in the
applicable calendar year, then the applicable percentage of performance-based
SARs will not vest the following April and shall be irrevocably cancelled.

 



--------------------------------------------------------------------------------



 



     The target prices for each calendar year are:
2008: $                    
2009: $                    
2010: $                    
2011: $                    
     2. Exercise. The SARs issued to the SARs Holder shall be exercisable by
delivery of an exercise notice in the form attached hereto as Exhibit A (the
“Exercise Notice”), which shall state the election to exercise the SARs, the
number of SARs being exercised (the “Exercised SARs”) and the SARs Holder’s
agreement with respect to certain representations and agreements. The SARs shall
be deemed to be exercised upon receipt by the Company of such fully executed
Exercise Notice. The SARs may be exercised only in accordance with the Plan and
the terms of this Agreement. Upon the exercise of any SARs, the SARs Holder
shall be paid by the Company within three (3) business days of exercise, in
cash, an amount equal to the excess, if any, of (A) the aggregate Fair Market
Value in respect of which the SARs are exercised, determined as of the time of
such exercise, by the average high and low stock price on the Exercise day, over
(B) the aggregate Exercise Price Per SAR of the SARs being exercised. No
payments shall be made pursuant to the exercise of any SARs unless the issuance
and exercise of the SARs complies with applicable laws, the Plan and this Award
Agreement.
     3. Adjustments. In accordance with Section 3(c) of the Plan, the total
number of SARs and the Exercise Price Per SAR shall be adjusted from time to
time to reflect changes in the Company’s capitalization and for certain other
events as expressly set forth in the Plan.
     4. No Rights as Stockholder. Neither the issuance of SARs nor any action
taken hereunder or thereunder or pursuant hereto or thereto shall be construed
as (i) giving the SARs Holder any equity or interest of any kind in the Company
or in any assets of the Company or any of its subsidiaries, or (ii) creating a
trust of any kind or a fiduciary relationship of any kind between the SARs
Holder and the Company or any of its subsidiaries. The SARs Holder shall not
have, in respect of the SARs or otherwise, any right to acquire or receive
shares of common stock or other securities of the Company or any of its
subsidiaries pursuant to the Plan or this Award Agreement or otherwise, shall
not have any right to any adjustment or change hereunder as a result of any
issuance of stock or other securities by the Company or any of its subsidiaries,
and he or she shall not be deemed for any purpose to be a shareholder of the
Company or any of its subsidiaries.
     5. Termination. Any vested SARs shall be exercisable for ninety (90) days
after the SARs Holder’s employment with the Company (which for purposes of this
Plan shall include employment with the Company and its direct and indirect
consolidated subsidiaries) is terminated without Cause (as defined in the Plan);
provided, however, if the employment is terminated by the Company for Cause, the
SARs shall terminate immediately. In the event of the termination of employment
of the SARs Holder with the Company for any reason whatsoever, any Unvested SARs
shall cease to exist on such date and be extinguished and be of no further force
or effect. Upon the SARs Holder’s death, any vested SARs may be exercised for a
period

2



--------------------------------------------------------------------------------



 



of twelve (12) months from the date of termination of employment.
Notwithstanding anything to the contrary in the foregoing, in no event may any
SARs be exercised after the Expiration Date set forth above or as otherwise
provided in the Plan.
     6. Non-Transferable by the SARs Holder. Except by will or the laws of
descent, the SARs and all rights, title and interest therein granted hereunder
are not transferable by the SARs Holder, directly or indirectly, by sale,
assignment, pledge, hypothecation, transfer or otherwise (each a “Transfer”).
Except as provided above, no Transfer of the SARs granted hereunder, whether
voluntary or involuntary, by the operation of law or otherwise, shall vest in
any person or entity, any direct or indirect title, interest or right therein
whatsoever, but immediately upon any such attempted Transfer, all SARs granted
hereunder shall cease to exist and be extinguished and be of no further force or
effect.
     7. No Guarantee of Continued Service. SARS HOLDER ACKNOWLEDGES AND AGREES
THAT THE VESTING OF SARS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY
BY CONTINUING IN THE RELATIONSHIP AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING ENGAGED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES HEREUNDER).
SARS HOLDER FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY
WITH SARS HOLDER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.
     8. Withholding. All amounts paid to the SARs Holder hereunder shall be
subject to normal federal, state and, if applicable, local or foreign tax
withholding and deductions imposed by any one or more federal, state, local
and/or foreign governments, or pursuant to any foreign or domestic applicable
law, rule or regulation.
     9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Award Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and SARs Holder
with respect to the subject matter hereof, and may not be modified (except as
provided herein and in the Plan) adversely to the SARs Holder’s interest except
by means of a writing signed by the Company and SARs Holder. This agreement is
governed by the internal substantive laws but not the choice of law rules of the
State of Delaware.
     10. Confidentiality, Non-Compete and Non-Solicit. Pursuant to the terms and
conditions of the Plan, SARs Holder has executed and delivered to the Company
the Confidentiality, Non-Compete and Non-Solicit Agreement attached hereto as
Exhibit B.
     11. SARs Holder Acknowledgement. Receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts this Award Agreement subject to all of the terms and provisions
thereof. SARs Holder has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Option and fully understands all provisions of the Award
Agreement. SARs Holder hereby agrees to accept as binding, conclusive and final
all decisions

3



--------------------------------------------------------------------------------



 



or interpretations of the Compensation Committee of the Board of Directors upon
any questions arising under the Plan or this Award Agreement. SARs Holder
further agrees to notify the Company upon any change in the residence address
indicated below. A facsimile or photocopy of an executed counterpart of this
Award Agreement shall be sufficient to bind the party or parties whose
signature(s) appear thereon.

                      SARs Holder:       American Railcar Industries, Inc.
 
                   
By:
          By:        
 
 
 
         
 
   

4



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Stock Appreciation Rights Agreement
2005 EQUITY INCENTIVE PLAN
EXERCISE NOTICE
American Railcar Industries, Inc.
100 Clark St.
St. Charles, MO 63301
Attention: Treasurer

  1.   Exercise of SARs. Effective as of today,                     , 200___,
the undersigned (“Holder”) hereby elects to exercise                      SARs
under and pursuant to the 2005 Equity Incentive Plan (the “Plan”) and the Stock
Appreciation Rights Agreement dated                     , 200___(the “Award
Agreement”). Capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Plan.     2.   Representations of Holder. Holder
acknowledges that Holder has received, read and understood the Plan and the
Award Agreement and agrees to abide by and be bound by their terms and
conditions.     3.   Tax Consultation. Holder understands that Holder may suffer
adverse tax consequences as a result of Holder’s exercise of the SARs. Holder
represents that Holder has consulted with any tax consultants Holder deems
advisable in connection with the purchase or disposition of the Shares and that
Holder is not relying on the Company for any tax advice.

[Signatures appear on next page]

 



--------------------------------------------------------------------------------



 



SAR Exercise Notice

                      Submitted by:       Accepted by:
 
                    SARS HOLDER       AMERICAN RAILCAR INDUSTRIES, INC.
 
                                  Signature       By
 
                                  Print Name       Title
 
                   
Address:
                   
 
                                     
 
                                     
 
                                                  Date Received    

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Stock Appreciation Rights Agreement
CONFIDENTIALITY, NON-COMPETE AND
NON-SOLICITATION AGREEMENT
     This CONFIDENTIALITY, NON-COMPETE AND NON-SOLICITATION AGREEMENT
(hereinafter referred to as “Agreement”) made as of the                      day
of                     , 2008, between American Railcar Industries, Inc. a
corporation incorporated under the laws of the State of Delaware (hereinafter
referred to as “Company”) and NAME:                     (hereinafter referred to
as “Employee”).
     WHEREAS, as a condition and inducement of the Company’s employment of,
participation in any equity incentive plans, or payment of any incentive owing
to, and transfer of confidential information to the Employee, the Company has
requested and the Employee has agreed to enter into this Agreement.
     NOW THEREFORE in consideration of the provisions contained herein including
the Company’s employment of and transfer of confidential information to the
Employee, the Company and the Employee agree as follows:

  1.   DEFINITIONS

          (a) For purposes of this Agreement the terms:
               (i) “Affiliate” shall mean with respect to any specified Person,
another Person which, directly or indirectly, controls, is controlled by, or is
under common control with such specified Person;
               (ii) “Company” shall mean American railcar Industries, Inc.
and/or any of its subsidiaries, parent or related corporations;
               (iii) “Confidential Information” shall mean all information
disclosed or otherwise made available to the Employee by the Company,
Affiliates, employees or representatives, about or relating to the Company’s, or
any of its Affiliates’ plans, business or activities, or employees, including,
but not limited to the information set forth in any business plan of the Company
and information concerning advertising, marketing plans and strategies, finances
or financial condition, accounting, methods, processes, trade secrets,
Intellectual Property, product and business plans, and current or potential
customer, client, business partner or supplier lists and records, service
charges, rates and fees, investments plans or projections, research in respect
of acquired or potential target investments and communications and all Work
Product;

3



--------------------------------------------------------------------------------



 



               (iv) “Intellectual Property” shall mean all source-codes,
object-codes, manuals and other documentation and materials (whether or not in
written form) and all versions thereof, together with all other patents,
licenses, trademarks, service marks, trade names (whether registered or
unregistered), copyrights, proprietary computer software, proprietary
inventions, proprietary technology, technical information, intellectual
property, discoveries, designs, proprietary rights and non-public information,
trade secrets, in each case, whether or not patentable;
               (v) “Person” an individual, corporation, partnership, trust or
unincorporated organization, limited liability company, limited liability
partnership, joint venture, joint stock company, any governmental agency or
instrumentality or any other entity;
               (vi) “Work Product” shall mean all work product (tangible,
recorded or otherwise, and without regard to the form or condition or state of
completion) including, without limitation, Intellectual Property invented,
created, assembled or developed in connection with, with respect to, for, or in
relation to, the Company during the Employee’s employment by the Company.
     2. CONFIDENTIALITY
          (a) The Employee shall not (either during the continuance of the
Employee’s employment by the Company or at any time thereafter) disclose any
Confidential Information to any Person other than designated employees of the
Company, and all such Confidential Information, either in electronic, printed or
verbal form will remain the property of the Company and shall not be used by the
Employee (either during the continuance of employment by the Company or at any
time thereafter) for Employees own purpose or for any purpose other than those
of the Company. The Employee agrees that the Company will retain proprietary
rights in the Confidential Information and disclosure to or awareness by the
Employee of the Confidential Information shall not be deemed to confer any
rights whatsoever to the Employee in respect of any part of the Confidential
Information.
          (b) The restrictions and covenants set forth in (a) above applicable
to the Confidential Information shall not apply to any portion of the
Confidential Information that the Employee can clearly demonstrate is at the
time of disclosure or thereafter generally available to and known by the public
(other than as a result of its disclosure by the Employee in breach of his
obligations herein).
          (c) In the event that the Employee is (i) requested by interrogatory,
subpoena, deposition, civil investigation demand or other similar legal process
or (ii) required by applicable laws, rules or regulations, to disclose any
Confidential Information, the Employee shall provide the Company with prompt
written notice of any such request or requirement so that the Company may seek
an appropriate protective order. If, failing the entry of a protective order,
the Employee is, in the written opinion of its counsel, compelled to disclose
Confidential Information, the Employee may disclose that portion of the
Confidential Information which its counsel advises the Employee in

4



--------------------------------------------------------------------------------



 



such opinion that it is compelled to disclose. In any event, the Employee will
not oppose, and shall assist, action by the Company in any such proceeding to
obtain an appropriate protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information.
     3. NON-COMPETE
     The Employee covenants and agrees with the Company that during the
continuance of employment, and for a period of one (1) year from the date on
which Employee ceases to be an employee of the Company as a result of either the
Employee’s resignation or termination of employment by the Company for “Cause”,
as defined herein, the Employee will not:
          (1) within the territory(ies) or region(s) for which the Employee is
or was responsible when employed, (if the Employee was assigned to a territory
or region) or,
          (2) (if the employee did not have responsibility for a territory or
region), within fifty miles from the location at which the employee performed
work on behalf of the Company, either directly or indirectly, as principal,
agent, owner, employee, partner, investor, shareholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever participate in, act
for, or on behalf of, or for the benefit of, own, operate, carry on or engage in
the operation of or have any financial interest in or provide, directly or
indirectly, financial assistance to or lend money to or guarantee the debts or
obligations of, any Person carrying on or engaged in any business that is
competitive with or identical to the business conducted by the Company in the
United States of America (the “Business”). For purposes of this Paragraph 3, any
one of the following shall constitute “Cause”: (1) the Employee’s material
breach of this Agreement or Company policy; (2) the Company’s default in
performing its obligations under contracts with other persons or business
entities, or Company’s suffering of economic harm, if directly caused by the
Employee; (3) the Employee’s fraud with respect to the business or affairs of
the Company or if the Employee is convicted of committing a felony or any crime
involving moral turpitude; or (4) other misconduct by the Employee.
     4. NON-SOLICITATION
     The Employee covenants and agrees with the Company that during the
continuance of this employment, and for a period of one (1) year from the date
on which he ceases to be an employee of the Company for any reason, the Employee
shall not directly, or indirectly, for himself or for any other person or
entity:
          (a) attempt to divert or, solicit, interfere with or endeavor to
entice away from, or attempt to do any of the forgoing with respect to, the
Company or its Affiliates, any customer, client or any Person in the habit of
dealing with the Company or its Affiliates, with whom the Employee had contact
with in a business capacity, was responsible for, or had knowledge of
Confidential Information about, and the Employee

5



--------------------------------------------------------------------------------



 



shall refrain from committing any act which would in any manner jeopardize any
relationship the Company has or may have with any customer, client or any person
or entity;
          (b) interfere with, entice away, hire, encourage, or otherwise attempt
to obtain the withdrawal of any employee of the Company or Affiliates in
relation to the Business; or
          (c) advise any Person or entity not to do business with the Company or
Affiliates in relation to the Business.
     5. INJUNCTIVE RELIEF
     Irreparable harm shall be presumed if the Employee breaches or threatens to
breach any agreement, covenant or provision of this Agreement, and under such
circumstances damages will be impossible to ascertain. Accordingly, the Employee
agrees that in the event of any breach or threatened breach of this Agreement,
the Company shall be entitled to an injunction and other equitable relief
without being required to show irreparable harm, without posting any bond or
security in connection therewith, and that any court of competent jurisdiction
may immediately enjoin any breach or threatened breach of this Agreement. The
equitable remedies contemplated hereby shall not be deemed to be exclusive
remedies for a breach of this Agreement but shall be in addition to all other
remedies available at law or equity.
     6. INVALIDITY
     If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future law, and if the rights or obligations
under this Agreement will not be materially and adversely affected thereby,
(a) such provision shall be fully severable; (b) this Agreement shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; (c) the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance from this
Agreement; and (d) in lieu of such illegal, invalid, or unenforceable provision,
there shall be added automatically as a part of this Agreement a legal, valid,
and enforceable provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible.
     7. ACKNOWLEDGEMENT
     The Employee acknowledges reading and understanding the terms and
conditions of this Agreement, and that the Company has provided a reasonable
opportunity for the employee, if the Employee so chooses, to seek independent
legal advice prior to executing this Agreement.

6



--------------------------------------------------------------------------------



 



     8. GOVERNING LAW/JURISDICTION/SERVICE OF PROCESS
     The validity, interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of New York without regard
to the conflict of laws. In any action between or among the parties arising out
of this Agreement, (i) each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in the State of
New York; (ii) if any such action is commenced in a state court, then, subject
to applicable law, neither party shall object to the removal of such action to
any federal court located in the State of New York; (iii) each of the parties
irrevocably waives the right to trial by jury; and (iv) each of the parties
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address of such party set forth in
the signature page hereto, unless a party notifies the other in writing of a
different address.
     9. ENTIREAGREEMENT/AMENDMENTS/WAIVERS/COUNTERPARTS /NOTICES
     This Agreement shall constitute the entire agreement among the parties with
respect to the matters covered hereby and shall supersede all previous written,
oral or implied understandings among them with respect to such matters provided
however, that nothing herein shall limit the Employee’s responsibilities or the
Company’s rights under any business conduct policy. This Agreement or any of its
provisions shall not be amended, waived or otherwise modified except by a
writing executed by all of the parties hereto. No failure or delay by the
Company in exercising its rights and remedies under or with respect to this
Agreement shall operate as a waiver or bar any further exercise of such rights
and remedies. This Agreement may be executed in any number of counterparts, each
of which when executed shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. All notices
hereunder shall be given in writing delivered to the address of the recipient
set forth on the signature page hereto.
     10. MISCELLANEOUS
          (a) This Agreement does not alter, change or modify the
employment-at-will relationship that exists between the Company and the Employee
and nothing herein shall be construed as requiring cause for or advance notice
of termination of employment.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns, as the case may be. The
Company may assign this Agreement to any affiliate of the Company and to any
successor or assign of all or a substantial portion of the Company’s business.
The Employee may not assign or transfer any of his rights or obligations under
this Agreement.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have executed this Confidentiality,
Non-Compete and Non-Solicitation Agreement as of the date first written above.

                      EMPLOYEE       AMERICAN RAILCAR INDUSTRIES, INC.
 
                                  Signature       By:    
 
                                     

8